         Case 1:20-cv-05958-PAE Document 15 Filed 08/21/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -                   x

KNIGHT FIRST AMENDMENT INSTITUTE AT
COLUMBIA UNIVERSITY, et al.,

                      Plaintiffs,                           Case No. 1:20-cv-05958-PAE

                      v.                                    AFFIDAVIT OF SERVICE

DONALD J. TRUMP, et al.,

                 Defendants.
- - - - - - - - - - - - - - - - - - -                   x

STATE OF NEW YORK  )
                   ) :ss
COUNTY OF NEW YORK )


       I, Bejon Taylor Sapp, being over the age of eighteen (18) years, being duly sworn,

state on oath that on August 3, 2020, I caused copies of the Summons, Complaint, Civil Cover

Sheet, Statement of Relatedness, and Rule 7.1 Corporate Disclosure Statement to be served

upon the following via USPS, certified mail:

                            United States Attorney’s Office
                            Southern District of New York
                              Attn: Civil-Process Clerk
                                 1 St. Andrew’s Plaza
                                 New York, NY 10007

                             The Honorable William Barr
                            Office of the Attorney General
                              U.S. Department of Justice
                            950 Pennsylvania Avenue, NW
                             Washington, DC 20530-0001

Sworn to before me this

21st day of August, 2020

                                                ___________________________
                                                       Bejon Taylor Sapp
____________________
    Notary Public
